TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00573-CV



                           Saffe Property & Casualty, LP, Appellant

                                                 v.

                        Serviceline Transport and PEK, Inc., Appellees



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 10-965-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Saffe Property & Casualty, LP and appellees Serviceline Transport

and PEK, Inc. have notified this Court that they no longer wish to pursue this appeal and have filed

an agreed motion to dismiss it. We grant the parties’ motion and dismiss this appeal. See Tex. R.

App. P. 42.1(a).




                                              __________________________________________

                                              Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Joint Motion

Filed: November 6, 2013